Citation Nr: 0534311	
Decision Date: 12/19/05    Archive Date: 12/30/05

DOCKET NO.  99-16 559	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an increased disability evaluation for status 
post excision of bone spur of the right 5th metatarsal with 
history of fracture of the 5th metatarsal and calcaneal spur, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Michael R. Viterna, Attorney 
at Law 


ATTORNEY FOR THE BOARD

Joseph Michael Horrigan, Counsel



INTRODUCTION

The veteran served with the U.S. Air Force Reserves from 
August 1979 to November 1981, and on active duty with the 
U.S. Air Force from November 1981 to February 1986.

This matter returns to the Board on appeal from an April 1999 
rating decision of the RO, which denied the benefit sought on 
appeal.

This matter has twice been denied at the Board, although both 
decisions were vacated by the United States Court of Appeals 
for Veterans Claims (Court) for Veterans Claims Assistance 
Act of 2000 (VCAA) concerns. A July 2001 Court Order vacated 
a February 2001 Board decision denying the benefit sought on 
appeal, and remanded the matter to the Board for initial 
consideration of the then newly enacted VCAA. A May 2002 
Board decision again denied the claim on appeal, incidentally 
finding that VCAA's duty to assist and duty to notify 
provisions had been satisfied. In a February 2003 Order, 
however, the Court vacated the May 2002 Board decision, and 
the matter was again remanded to the Board for consideration 
of VCAA as interpreted by Court precedent opinion- 
specifically, the then recent Court decisions in Quartucio v. 
Principi, 16 Vet. App. 183, 186-87 (2002), and Charles v. 
Principi, 16 Vet. App. 370 (2002) ( See also, April 2001 and 
January 2003 Joint Motions for Remand and Stay to 
Proceedings.)

The Board remanded this case to the RO for further 
development in August 2003.  It is now before the Board for 
further appellate consideration.  


FINDING OF FACT

The medical evidence does not show that the veteran's right 
foot disability is more than moderate in degree.

The criteria for a disability evaluation in excess of 10 
percent for status post excision of bone spur of the right 
5th metatarsal with history of fracture of the 5th metatarsal 
and calcaneal spur have not been met. 38 U.S.C.A. §§ 1155, 
5107 (West 1991 & Supp. 2000); 38 C.F.R. §§ 4.1, 4.7, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Code 5284 (2000)


CONCLUSION OF LAW

The criteria for a disability evaluation in excess of 10 
percent for status post excision of bone spur of the right 
5th metatarsal with history of fracture of the 5th metatarsal 
and calcaneal spur have not been met. 38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Code 5284 (2005)


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106- 
475, 114 Stat. 2096 (2000) (VCAA), is codified at 38 U.S.C.A. 
§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & 
Supp. 2004). To implement the provisions of the law, VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2004).

The VCAA provides that VA will assist a claimant in obtaining 
evidence necessary to substantiate a claim but is not 
required to provide assistance to a claimant if there is no 
reasonable possibility that such assistance would aid in 
substantiating the claim. 38 U.S.C.A. § 5103A. It also 
requires VA to notify the claimant and the claimant's 
representative, if any, of any information, and any medical 
or lay evidence, not previously provided to the Secretary 
that is necessary to substantiate the claim. As part of the 
notice, VA is to specifically inform the claimant and the 
claimant's representative, if any, of which portion, if any, 
of the evidence is to be provided by the claimant and which 
part, if any, VA will attempt to obtain on behalf of the 
claimant. 38 U.S.C.A. § 5103(a).

In Pelegrini v. Principi, 17 Vet. App. 412, 422 (2004), the 
United States Court of Appeals for Veterans Claims (Court) 
found that a VCAA notice letter consistent with 38 U.S.C. § 
5103(a) and 38 C.F.R. § 3.159(b) (2003) must: (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)." VA's 
General Counsel has held that this aspect of Pelegrini 
constituted dicta.

In a letter dated in February 2004 the RO informed the 
veteran of the evidence needed to substantiate her current 
claim, and of who was responsible for obtaining what 
evidence. The VCAA notice letter, in conjunction with the 
statement of the case and supplemental statements of the case 
told the veteran of her responsibility for submitting 
evidence, and thereby put her on notice to submit all such 
evidence in her possession.

In Pelegrini, the majority also found that the VCAA notice, 
as required by 38 U.S.C. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits. 
However, the Court's remedy was remand so that the notice 
could be provided. Id., at 120, 122-4. The Court went on to 
say, however, that "there is no nullification or voiding 
requirement [of RO decisions issued prior to VCAA notice] 
either explicit or implicit in this decision." Id., at 120. 
The veteran received that remedy when the Board remanded the 
claim, and she was provided the February 2004 notice letter.

In any event, the veteran in this case was not prejudiced by 
the delayed notice. If she had submitted additional evidence 
substantiating her claims, she would have received the same 
benefit as if she had submitted the evidence prior to initial 
adjudication. The effective date of any award based on such 
evidence, would have been fixed in accordance with the claim 
that was the subject of the initial adjudication. 38 C.F.R. § 
3.156(b) (2004) (new and material evidence received prior to 
the expiration of the appeal period, or prior to the 
appellate decision, if a timely appeal has been filed, will 
be considered as having been filed with the claim, which was 
pending at the beginning of the appeal period); see also 38 
C.F.R. § 3.400(q)(1) (2004) (providing that when new and 
material evidence is received within the appeal period, the 
effective date will be set as if the prior denial had not 
been made).

Moreover, it does not appear that any evidence relevant to 
the veteran's claim is available, but not yet associated with 
the claims folder.  It is noted in this regard that the 
veteran has been afforded a recent VA examination that 
provided relevant clinical evidence pertinent to the issue 
currently on appeal.  Accordingly, the Board will adjudicate 
the veteran's claim on the evidence now of record.

I.  Factual Basis.  

The record shows that during her active service, the veteran 
was treated for a fracture of the right 5th metatarsal and 
subsequently underwent surgery for the excision of a bone 
spur. She has continued to be examined and treated for her 
right foot problems since her service.

In an August 1986 rating decision, the veteran was awarded 
service connection and a 0 percent disability evaluation for 
status post excision of bone spur from the right 5th 
metatarsal with history of fracture of the 5th metatarsal and 
calcaneal spur, under Diagnostic Code 5284, effective March 
1986. Subsequently, in a January 1992 Board decision, the 
veteran's award was increased to a 10 percent evaluation. At 
present, she is seeking a disability evaluation in excess of 
10 percent for her right foot disability.

A March 1999 VA examination noted the veteran's reports of a 
painful right foot on the outside on prolonged standing and 
walking. She also reported using inserts in her shoes and 
that she does not take medication for her foot problems. Upon 
examination, the veteran walked with a normal heel-to- toe 
gait. Both of her feet appeared plantigrade, and her muscle 
tone was good. She did not have swelling or foot deformity. 
Also, she had a surgical scar on the lateral side of the heel 
measuring about 2 1/2 inches and complained of pain on 
palpation of the lateral side; however, she was not found to 
have swelling, deformity, or callous formation. Her toes were 
straight and had satisfactory active and passive movements in 
all joints. The range of motion of her ankle was 15 degrees 
of dorsiflexion, 30 degrees of plantar flexion, 20 degrees of 
inversion with pain on the lateral side and 5 degrees of 
eversion. X-rays taken of the veteran's foot revealed a small 
heel spur coming out of the plantar aspect of the calcaneus. 
The veteran's diagnoses were right foot pain, residuals of 
surgery for heel spur, with no evidence of residual fracture; 
and small heel spur of the right calcaneus.  

During VA outpatient treatment in September 2001 the veteran 
complained of pain in the right heel area of four months 
duration.  It was said that she used a compression dressing 
that helped her symptoms.  She rated her pain as 5/10.  

A statement from a private physician received in January 2002 
noted the veteran was recently seen for chronic right foot 
problems including some occasional pain.  It was noted that 
her gait was "somewhat unimpaired."  She was noted to have 
significant neuropathy status on the lateral aspect of the 
right foot around 1 inch in circumference around the surgical 
incision.  

The veteran was seen by the VA as an outpatient in November 
2002 with complaints of bilateral heel and forefoot pain for 
which the veteran wore orthotic shoes.  Bilateral ligamentous 
laxity was noted as was hypermobile first rays and dorsal 
medial promininence in the first metatarsophalangeal joints.  
Hallux was abducted with valgus rotation and the right foot 
was described as valgus with a pes planus foot type.  In 
March 2003 it was reported that the veteran had been wearing 
new orthotics for two months with decreased pain, although 
she still had some pain in her heels.  In January 2004, 
bilateral pes planus with a tailor's deformity was reported.  
Bilateral heel tenderness was noted.  The following April, 
bilateral collapse of the medial longitudinal arch was noted, 
as were bilateral tailor's bunions and tenderness of the 
plantarmedial tubercles of the calcaneus.  The assessments 
were bilateral pes planus and bilateral heel spur syndrome.  

In January 2005, private clinical records were received that 
reflected treatment for bilateral foot complaints from 
January 1994 to May 2004.  In July 2001, the veteran 
complained of pain in the right inferior calcaneal area, 
especially upon arising.  Evaluation revealed a tender fifth 
metatarsal upon palpation.  X-rays showed spurring in the 
base of the fifth metatarsal cuboid joint, as well as a 
subcalcaneal spur.  The following September, significant 
improvement was noted.  

In January 2002, the veteran was noted to have a significant 
lack of sharp and dull sensation in the lateral area of the 
foot.  She also complained about discomfort on the outside of 
the right foot.  Muscles of the foot were 5/5 bilaterally and 
range of motion was unlimited and pain free.  There were no 
gross osseous deformities noted and heel to toe ambulation 
was unassisted.  X-rays revealed a calcification lateral to 
the cuboid bone.  In February 2004, the veteran was noted to 
have bilateral plantar fasciitis that was greater on the 
left.  Muscles of the foot were 5/5 bilaterally and range of 
motion was unlimited and pain free.  There were no gross 
osseous deformities noted and heel to toe ambulation was 
unassisted.  The following May the veteran complained of 
episodic shooting pain in the lateral plantar area of the 
right foot.  

On a May 2005 VA examination the veteran complained of pain 
in the right foot that required her to walk on the outside of 
the foot.  She rated this pain as 3-4/10.  She reported using 
arch supports, but the pain was still getting worse.  
Evaluation revealed a normal heel-toe gait, but she tended to 
walk on the outside border of the right foot.  Both feet were 
plantigrade and without evidence of pes planus.  There was no 
deformity or swelling in the right foot.  There was a 2 1/2 
inch long surgical scar that ran along the dorsum of the 
right foot that was well healed, nontender, and free of 
adhesions.  Sensation was normal and there was only one small 
callus on the left border of the sole.  This was not tender 
to palpation.  The shape of the right foot was normal.  Ankle 
motion was full without pain and power was satisfactory. An 
x-ray revealed a bone spur on the right heel.  There was no 
evidence of weakened movement, excess fatigability, or loss 
of motion due to pain, fatigue, lack of endurance, or 
repetitive motion.  

In June 2005, the veteran was seen privately for complaints 
of intermittent shooting pains along the lateral aspect of 
the right foot and leg.  Clinical examination revealed pain 
in the right foot with a positive Tinel sign over the fifth 
metatarsal of the right foot.  There was numbness distal to 
an incision toward the right digit.  There was a hallux 
valgus bunion on the right foot with flexible hammertoes of 
the second and fourth digits of both feet.  Muscle strength 
was 5/5 dorsiflexion, plantar flexion, eversion, and 
inversion.  There was decreased vibratory sense distal to the 
fifth metatarsal base on the right.  Mild forefoot varus and 
mild varus of the gastroc soleus equines were reported.  The 
assessments included sural nerve entrapment secondary to 
fracture surgery of the fifth metatarsal of the right foot 
with associated paresthesia and hyperesthesia along the 
lateral aspect of the fifth metatarsal and ankle.  

II.	Legal Analysis.  

Disability ratings in this case are determined by applying 
the criteria set forth in the VA Schedule for Rating 
Disabilities (Rating Schedule) found in 38 C.F.R. Part 4. The 
Board attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civilian 
occupations. 38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.

With respect to the applicable law, under Diagnostic Code 
5284, a 10 percent rating is warranted for moderate foot 
injuries. For an award in excess of 10 percent, the evidence 
must show that the claimant suffers from a foot injury, which 
is moderately severe, warranting a 20 percent disability. 
And, a 30 percent rating would be assigned upon a showing 
that the claimant suffers from a foot injury, which is severe 
in degree. In addition, the actual loss of use of the foot 
would warrant a 40 percent disability. See 38 C.F.R. § 4.71a, 
Diagnostic Codes 5284 (2000).

Other potentially applicable Diagnostic Codes are 7803, 7804, 
7805. See 38 C.F.R. § 4.118, Diagnostic Codes 7803, 7804, 
7805 (1999); Butts v. Brown, 5 Vet. App. 532 (1993) 
(implicitly holding that the BVA's selection of a Diagnostic 
Code may not be set aside as "arbitrary, capricious, an abuse 
of discretion, or otherwise not in accordance with law," if 
relevant data is examined and a reasonable basis exists for 
its selection) (Citations omitted). In this respect, a 10 
percent evaluation, which is the maximum allowed, is 
warranted for scars (other than burn scars or disfiguring 
scars of the head, face or neck), if superficial, poorly 
nourished with repeated ulceration; or superficial, tender 
and painful on objective demonstration. 38 C.F.R. § 4.118, 
Diagnostic Codes 7803 and 7804 (2000). And, an increased 
evaluation in excess of 10 percent may be assigned in 
proportion with the limitation of function of the part 
affected. 38 C.F.R. § 4.118, Diagnostic Code 7805 (2000).

After a review of the evidence, the Board finds that the 
veteran's right foot disability is characterized by reported 
pain on the outside of her foot. She has a surgical scar on 
the lateral side of the heel measuring about 2 1/2 inches and 
complains of pain on palpation of the lateral side. X-ray 
evidence shows she has a small heel spur on the right. While 
she is said to take pain medications for bilateral foot 
problems, she walks with a normal heel-to-toe gait, and does 
not have swelling, foot deformity or callous formation except 
for a small area on the lateral border of the sole of the 
right foot. Her feet appear plantigrade, her muscle tone is 
good, and her toes are straight and have satisfactory active 
and passive movements in all joints. The range of motion of 
her ankle was full and painless.  The shape of the right foot 
was normal and there was no evidence of weakened movement, 
excess fatigability, or loss of motion due to pain, fatigue, 
lack of endurance, or repetitive motion on recent VA 
examination.

In view of the above, the Board finds that the veteran's 
right foot disability, characterized as status post excision 
of bone spur of the right 5th metatarsal with history of 
fracture of the 5th metatarsal and calcaneal spur, more 
nearly approximates a disability medically characterized as 
moderate in degree, but not moderately severe. Thus, the 
Board finds that the preponderance of the evidence is against 
the award of an increased disability evaluation in excess of 
10 percent under Diagnostic Code 5284. See 38 C.F.R. § 4.71a, 
Diagnostic Codes 5284 (2005).

In addition, the Board notes that the veteran has a surgical 
scar on the dorsum of the right foot, in line with the fifth 
metatarsal.  However, the clinical record, including private 
and VA examinations, including those conducted in 2005, have 
not shown that this surgical scar has been found to be 
superficial, poorly nourished, repeatedly ulcerated; 
superficial, tender or painful on objective demonstration; or 
that this scar is productive of limitation of function of the 
affected area. See 38 C.F.R. § 4.118, Diagnostic Codes 7803, 
7804 (2003), effective prior to July 31, 2002; Fed. Reg. 
62,889 (October 9, 2002), effective July 31, 2002.  
Accordingly, a separate compensable rating under the holding 
in Esteban v. Brown, 6 Vet. App. 259 (1994), is not warranted 
for the veteran's surgical scar on the dorsum of the right 
foot.  

In arriving at this conclusion, the Board took into 
consideration the fact that the veteran reported during the 
March 1999 VA examination and on the 2005 VA and private 
examinations that she has pain on the outside of her right 
foot. However, the Board finds that present evidence does not 
show that the veteran has additional functional loss due to 
pain or weakness, which is not already contemplated by the 
veteran's current rating. See 38 C.F.R. § 4.40, 4.45, 4.59; 
DeLuca, 8 Vet. App. 202, 204-7 (1995).

The Board further notes that the Code of Federal Regulations, 
at 38 C.F.R. § 3.321(b) (1999), provides that, in 
"exceptional case[s], where the schedular evaluations are 
found to be inadequate, . . . an extra-schedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities . . ." may be granted. Generally speaking, for a 
specific case to be deemed "exceptional," it should present 
"such an exceptional or unusual disability picture[,] with 
such related factors as marked interference with employment 
or frequent periods of hospitalization[,] as to render 
impractical the application of the regular schedular 
standards." 38 C.F.R. § 3.321(b) (2000).

The Board finds that the veteran's right foot disability does 
not constitute an "exceptional case" as to allow for the 
assignment of an extraschedular rating. The record does not 
show that the veteran's disability subjects her to frequent 
periods of hospitalization. And, although the veteran has 
reported episodes of right foot pain, the evidence simply 
does not show that the severity of her current disability 
interferes with the veteran's employment to an extent greater 
than that which is contemplated by the assigned rating, as 
discussed above. And, as is apparent from the foregoing 
discussion, it cannot be said that the schedular rating 
criteria are inadequate in this instance.




ORDER

A disability evaluation in excess of 10 percent for status 
post excision of bone spur of the right 5th metatarsal with 
history of fracture of the 5th metatarsal and calcaneal spur 
is denied.






____________________________________________
WARREN W. RICE, JR.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


